DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received January 20, 2021:
Claims 1-15 are pending.
The previous 112 rejections have been withdrawn in light of the amendment.
The core of the previous prior art rejections have been maintained with slight changes made in light of the amendment.  A new prior art reference is relied upon to render obvious the newly cited claim limitations.  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Information Disclosure Statement
The information disclosure statements filed October 29, 2020 and January 21, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.  (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 11-14is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0089746 (James et al.) in view of US 2011/0053029 (Kim et al.).
	As to claim 1, James et al. teach a solid polymer electrolyte fuel cell, comprising: a membrane electrode assembly comprising a polymer electrolyte (membrane [20]) disposed between an anode electrode (one of gas diffusion layer (GDL) [30], which has an associated catalyst layer [50]) and a cathode electrode (the other gas diffusion layer (GDL) [30] with associated catalyst layer [50]), the anode and cathode electrodes each comprising a catalyst (respective layers [50]), a central region and a peripheral region, wherein the peripheral region and the central region of the cathode electrode comprise the catalyst and the peripheral region of the cathode electrode comprises a cathode edge barrier layer (respective barrier film [60]); a fluid impermeable seal (sealant material [40]) in contact with at least a portion of the anode and cathode peripheral regions (note: although anode and cathode GLDs [30] are impregnated with sealing material to create [45] (as indicated by para 0016), the material is impregnated into the GDLs [30] and thus still constitutes an anode and cathode) and the cathode edge barrier layer (fig. 3a; para 0005, 0010, 0048).  (Note: Although not shown, catalyst layers regarding fig. 3a are stated to exist; see para 0048 and para 0012-0018, which discloses the general structure of the embodiment of fig. 3a.)  Accordingly the central region comprise the catalyst, and the peripheral region comprise catalyst (where the GDL [30] overlaps the barrier film [60]).  James et al.’s teaching is drawn towards the membrane electrode assembly (MEA) (abs); 
	James et al. do not teach the specific structure regarding the separators - anode flow field plate adjacent the anode electrode; and a cathode flow field plate adjacent the cathode electrode, wherein the cathode flow field plate comprises a cathode peripheral flow channel and at least one cathode central flow channel; wherein at least a portion of the cathode edge barrier layer traverses at least a portion of the cathode peripheral flow channel.
	Kim et al. teach a structure with a membrane electrode assembly, wherein an anode flow field plate (separator [13]) is adjacent the anode electrode (catalyst [72] and GDL [27]); and a cathode flow field plate (separator [15]) adjacent the cathode electrode (catalyst [73] and GDL [28]), wherein the cathode flow field plate comprises a cathode peripheral flow channel ([15a] at the edges) and at least one cathode central flow channel (central flow channels [15a]); wherein a sealing region (edge protective layer [71]) traverses at least a portion of the cathode peripheral flow channel (para 0077, 0078, 0082; fig. 4).  Combining the teaching of Kim et al.’s flow filed plates (anode and cathode) and the relation between sealing portions and the flow field plates (regarding having a sealing portion traverse a portion of the peripheral flow (seen with respect to both the cathode and anode) with James et al. would yield the predictable result of providing an operable fuel cell (with suitable sealing).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the teaching of Kim et al.’s flow field plates (anode and cathode) and additionally the relation Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Note: The combination would yield the cathode edge barrier layer having the same relationship, traversing a portion of the cathode peripheral flow, as Kim et al.’s [71] (fig. 4) is similarly placed/structured as James et al.’s sealing region [45] (fig. 3a), and thus, by applying the separators with the flow field channels in the same manner (as set forth in the combination), James et al.’s barrier film [60] (which extends along and further into the central portion of the membrane electrode assembly) would traverse a portion of the cathode peripheral flow.
	As to claim 2, James et al.’s cathode edge barrier layer ([60] on cathode side) renders the peripheral region of the cathode electrochemically inactive (as there is no catalytic material, and it prevents contact between the MEA, cathode, and sealant, as well as diffusion of catalyzed products and mobilized products) (fig. 3a; para 0048).  
	As to claim 3, James et al.’s cathode edge barrier layer ([60] on cathode side) is in at least a portion of the cathode electrode (in fig. 3a seen to be within the GDL [30]).
	As to claim 4, James et al.’s fig. 3a shows the cathode edge barrier layer ([60] on the cathode side) is between the cathode electrode (as represented by the GDL [30] of the cathode side) and the polymer electrolyte [20] (fig. 3a).

With respect to (a): The expectation is that the barrier film is made of the same material and has the same purpose of the barrier plug, which is stated to be fluid impermeable.  Thus, it would be expected to be fluid impermeable as well. 
With respect to (b): At the very least, making the barrier film fluid impermeable (like the barrier plug) would be obvious.  The barrier plug is fluid impermeable and prevents contaminants from entering the membrane (para 0024-0025).  Thus, the combination of this feature (being fluid impermeable) in the barrier membrane would at the very least provide the predictable result of serving as a structure that prevents contaminants from migrating into the membrane.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to include/combine this feature (being fluid impermeable) with/in the barrier membrane, as a barrier membrane with this feature (being fluid impermeable) would yield the predictable result of serving as a structure that prevents contaminants from migrating into the membrane.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  

	As to claim 11, James et al. teach that seals [40] may be a flow processable elastomer (para 0042) (as applied to the same seal [40] of fig. 3a).  
	As to claim 12, James et al. teach that cathode electrode further comprises a cathode gas diffusion layer ([30] on cathode side) and a cathode catalyst layer (mentioned to exist in the embodiment of fig. 3a, but not shown; see para 0048) and the cathode edge barrier layer ([60] on the cathode side) is in at least a portion of at least one of a 11WO 2018/038931PCT/US2017/046377 peripheral region of the cathode gas diffusion layer and a peripheral region of the cathode catalyst layer (the former seen in fig. 3a; the latter would be embodied via the teaching in para 0018) (para 0012-0018, 0048; fig. 3a).  
	As to claim 13, James et al. teach that cathode electrode further comprises a cathode gas diffusion layer ([30] on cathode side) and a cathode catalyst layer (mentioned to exist in the embodiment of fig. 3a, but not shown; see para 0048) and the cathode edge barrier layer ([60] on the cathode side).  Although fig. 3a does not show the catalyst layer, para 0012-0018 teaches the structure of the embodiment that is applicable to fig. 3.  The edge barrier layer between a peripheral region of the cathode gas diffusion layer and a peripheral region of the cathode catalyst layer is recognized (para 0018).  Thus, James et al. encompasses this structure.  At the very least, the structure of the edge barrier layer between a peripheral region of the cathode gas diffusion layer and a peripheral region of the cathode catalyst layer is one of three identified placements regarding the barrier layer Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 14, the combination would render the limitation obvious.  James et al. teaches an anode edge barrier layer ([60] as applied to the anode side) (fig. 3a; para 0048) (thus having a peripheral region of the anode electrode comprising an anode edge barrier layer).  Kim et al. has been relied upon to render obvious the anode flow field plate.  See the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.  Specifically, Kim et al.’s anode flow plate [13] comprises an anode peripheral flow channel ([13a] at the edges) and at least one anode central flow channel ([13a] in the center) (fig. 4).  Additionally, Kim et al.’s structure has a sealing region (edge protective layer [71]) traverses at least a portion of the anode peripheral flow channel (para 0077, 0078, 0082; fig. 4).  Combining the teaching of Kim et al.’s flow filed plates (anode and cathode) and the relation between sealing portions and the flow field plates (regarding having a sealing portion traverse a portion of the peripheral flow (seen with Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Note: The combination would yield the anode edge barrier layer having the same relationship, traversing a portion of the cathode peripheral flow, as Kim et al.’s [71] (fig. 4) is similarly placed/structured as James et al.’s sealing region [45] (fig. 3a), and thus, by applying the separators with the flow field channels in the same manner (as set forth in the combination), James et al.’s barrier film [60] (which extends along and further into the central portion of the membrane electrode assembly) would traverse a portion of the anode peripheral flow.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. in view of Kim et al., as applied to claim 1 above, and further in view of US 2010/0015487 (Yoshimura et al.). 
As to claim 7, James et al. do not teach the peripheral region of the cathode comprises a lower amount of catalyst than the central region of the cathode.  
	However, Yoshimura et al. teach of a structure where the electrode catalyst per unit area decreases from a central portion toward the outer side (abs; figs. 1, 5, 6, 7).  The motivation for having the peripheral region of the cathode comprises a lower amount of catalyst than the central region of the cathode (Yoshimura is applicable to both the cathode and anode side) is to prevent decomposition/degradation of the polymer electrolyte in the membrane electrode assembly and thus provide excellent durability (abs; para 0046-0047).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) have the peripheral region of the cathode comprise a lower amount of catalyst than the central region of the cathode (as taught by Yoshimura et al., and applied to James et al.) is to prevent decomposition/degradation of the polymer electrolyte in the membrane electrode assembly and thus provide excellent durability.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. in view of Kim et al., as applied to claim 1 above, and further in view of US 2011/0244340 (Cipollini et al.). 
	As to claim 8, James et al. do not teach the peripheral region of at least one of the anode and cathode electrodes comprises at least one additive selected from the group consisting of a radical scavenger, a membrane cross-linker, a hydrogen peroxide decomposition catalyst and a hydrogen peroxide stabilizer.  

	As to claim 9, James et al. do not teach the peripheral region of at least one of the anode and cathode electrodes comprises at least one of manganese oxides, cerium oxides and titanium oxides.  
	Cipollini et al. teach of placing a peroxide decomposition catalyst in the anode or cathode (para 0010) (note: the teaching of placement within the anode or cathode would include placement in the peripheral area).  The peroxide decomposition catalysts are supported on cerium oxide and titanium oxide (claim 6).  The motivation to place a peroxide decomposition catalyst, supported on cerium oxide or titanium oxide, in the anode or cathode (including placement in the peripheral area) is to promote benign reactions and prevent the formation of OH radicals that can attack the membrane, causing the consumption or degradation (para 0068-0072).  Therefore it would have been obvious 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. in view of Kim et al., as applied to claim 1, and further in view of US 2012/0258380 (Takeguchi et al.).
	As to claim 10, the combination of James et al. and Kim et al. would have a cathode peripheral flow channel and the cathode central flow channel each extend along a length of the membrane electrode assembly (fig. 4 of Kim et al., as applied to fig. 3a of James et al. – see the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake).  The combination of James et al. and Kim et al. do not teach the cathode peripheral flow channel is different from the at least one cathode central flow channel in at least one of cross-sectional width and height. 
	However, Takeguchi et al. teach the cathode peripheral flow channel [92] is different from the at least one cathode central flow channel [91] in at least one of cross-sectional width (fig. 2) and height (fig. 7) (para 0089, 0110).  The motivation for making the peripheral flow channel [92] different than the at least one cathode central flow channel [91] in at least one cross-section width and height (specifically smaller in the peripheral rea) is to reduce cross leakage, improve polymer electrolyte membrane durability, and suppress the decrease in cell performance (para 0096, 0111).  Therefore .  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. in view of Kim et al., as applied to claim 1 and claim 14 above, and further in view of US 2012/0164559 (Darling et al.). 
	As to claim 15, James et al. do not teach wherein the anode peripheral flow channel is different from the at least one anode central flow channel in at least one of cross-sectional width and height.
	However, Darling et al. teach of flow field plates, both for the anode and cathode (air deliver [16a], fuel deliver [16b]) (para 0011, 0013).  Specifically, there is an inlet portion [50] (anode peripheral flow channel) which has a shallow sections [76, 76’] and deep sections [78, 78’] (different from the at least one anode central flow channel in at least one of cross-sectional width and height) (figs 1-3; para 0028-0030; note: para 0018 indicates the inlet portion [50] is side by side with the membrane electrode assembly).  The motivation for having shallow and deep sections in the fluid inlet portion (anode peripheral flow channel different from the at least one anode central flow channel in at least one of cross-sectional width and height) is to promote uniform distribution of fluids (para 0028-0030).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) .
Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that a combination yielding a predictable results is insufficient to combine.
	Examiner respectfully disagrees.   James et al. recognizes the use of separators (para 0007) but merely fails to show the structure as combined with the membrane electrode assembly (MEA).  It is uncertain how the use of Kim et al.’s separator plate would not be combinable, as it merely shows a known separator structure used to deliver reactants to an MEA.  Additionally MPEP §2141(I) supports combination regarding predictable results.  Thus, the argument is not persuasive, and the rejection of record is maintained.	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
	Applicant argues that the dependent claims have additional features to the independent claim that make them allowable.
	Examiner respectfully disagrees.  The additional features have been rendered obvious (see the rejection above for full details).  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Application argues that claim 10 is not rendered obvious by Darling (due to the shallow portion being in line with an inlet rather than a cathode peripheral flow channel and cathode central flow channel).
	Examiner submits that in light of the amendment to claim 10 (as well as to independent claim 1, requiring catalyst to be present in the peripheral region), Darling et al. is no longer relied upon to render claim 10 obvious.  Rather, Takeguchi et al. is (i.e. figs. 2 and 7), as its peripheral flow channel and central flow channel both overlap the membrane electrode assembly.  See the rejection to claim 10 for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796